Title: From John Adams to John Adams Smith, 20 May 1812
From: Adams, John
To: Smith, John Adams



Mon cher Petit Fils
Quincy May 20th 1812

My letter to you of 22 Decr was unacknowledged till 24 March. Yours to me of 24 March, is not to be answered, This you see is but retaliation, which in these days seems to be the law of this land & of all lands & all seas. I do not accept the lame hand as an apology—Nor is the insinuation of ambidexterity of Jefferson any ornament or seasoning to the dish to my taste. Jefferson was my friend 37 years ago, is now, & ever since has been, and I have been his. and notwithstanding some & many appearances I have never seen so much duplicity in him, as in every other public man, whom I have ever numbered among my political Friends excepting two or three among whom neither Livingston Clinton or Washingtonwas is one. I rejoice my dear Grand Son, to find you an advocate for a Navy. Thirty seven years ago I was on a committee of Congress to create a Navy. A Navy grew like Jonah’s Gourd, or like a mushroom in a night. it furnished as with arms amunition cannon, Mortars, Cloathing. It captured great Quantities of European and West India goods, & in short proved a measure of Oeconomy for it more than paid every farthing of its expense. It left a noble ballance in the Treasury. In 1797. 1798, 1799 &c—John Randoph says I forced a Navy prematurely Yet that Navy procured more glory to this country, than all its policy all its heroism & all its Patriotism since 1783. It compleately protected our commerce & saved ten times more money to this nation than all its cost.
I hope you have read the speeches in Congress upon the subject of a maritime defence especially and above all those of Mr Quincy & Mr Loyd—in the present session. I have reason to believe there is not an enlightened Admiral, Post Captain Lieutenant or Midshipman in Europe who does not look with astonishment at our the blindness of our national councils relative to a naval defence. Let me give you an anecdote on two to shew the sense of naval Gentlemen in Europe. In June 1779 I was invited by Mr De Thevenot, intendant of the Royal Navy of France at L’orient, and one of the most learned skillful & respectable sea officers in Europe to dine with him At table he said to me—“Mr Adams Your Country is destined to be the greatest Naval Power in the World! What may be your reasons, Sir for thinking so? “because you are the rising power of the World & because you have every material of Naval Power within yourselves, you have, Iron, Hemp, Timber of all sorts particularly masts in great abundance & equal in quality with any nation in all Europe; & because you have Naval-Architects equal in skill & science to any in the World.”—I have the satisfaction to know, Sir that we have ingenious & skillful Shipwrights & a great many of them—but I should be afraid to say they were equal to any in these old Countries where there have been such superior advantages and Education & so much longer experience— “Notwithstanding Experience & Education—we all agree that the Frigates you have sent here—are equal to any. Your ship, Alliance, that now lies in this harbour, is as fine a Frigate as any in Europe, we have nothing in our Marine, Superiour to it. There is not a Frigate in the English Navy more compleat in any respect.” I cannot pretend to say Sir, what may happen a Century hence— “A Century! it will not be twenty years befor you will be the first commercial and Naval Power in the World.”— It is probable we shall have a good deal of commerce—but land is too plenty & living too cheap & easy with us at home—for our People to make much exertion at sea, beside they love peace and hate War too much to wish for power out of their own territory.—Anecdote 2d: In December 1780 in the harbour of Ferrol, in Spain. I was invited to dine on board an Eighty four Gun Ship—by the Comte De Sade a french Admiral commanding a squadron of half dozen Seventy fours and Eighty fours, bound to the West Indies. After dinner to Comte said to me, “your North America is going to be the greatest maritime Power in the World” how & when can that be, Monsieur Le Comte? perhaps in a thousand years, possibly in a hundred or two, but certainly it will be a great while befor it will be any great Naval Power. “A great while! Why we are all of opinion that it will not be twenty years after a peace, If your Independence is established, before you will be upon a footing at sea with the first Naval Powers of Europe.” How can that be Monsieur Le Comte? “How? Why we of the Navy have a maxim among us that with Wood, Iron & Hemp. a nation may do what it pleases, and you have all those ingredients in greater plenty than any people; your mechanicks know how to use them as well. and if you are not sensible of it at present it is impossible but you must soon find it out”—Twenty years, Monsieur Le Comte is too short a period for us to become a great Naval Power. I cannot say I should wish it in so short a time nor, indeed ever unless we should be compelled to it in self defence by ill usage from some foreign Power. These two conversations, which are truly related will convince you what the sentiments of enlightened Men in Europe were 30 Years ago—I will not relate to you the extravagant things that were said of me by the naval officers of Europe or by the most enlightened Statesmen, Enemies as well as Friends on account of my musroom Navy in 1797.8–9. but I am well informed that that Naval exertion excited the hopes of our friends, & the apprehensions of our enemies more than any thing that has been done by the US since the Peace of 1783.
I cordially agree with you in all your sentiments except one, I cannot admit that France may or can ruin this country. She cannot injure us so much as England can, nor can we hurt her so much as we can England. That Canada and Nova Scotia will seperate them selves from the British Empire at no very distant period—I am and have long been concerned. They cannot be governed but by a rod of Iron, I mean by severities that the People will not bear, If we should have a war in earnest with England, there can be no doubt that the US will endeavour to set her North American Colonies free & admit them into the Union. But I agree with you that the uproar about taking Canada was premature. The Navy is the Unum necessarium by which we may principally help ourselves or assist our Cobelligerents if we have or should have any
Love to all. We are all well, & if we continue so you shall not wait so long another time from an answer from your affectionate
John Adams